DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on 12/23/2021.  Claims 1, 4, 8, 11, 15 and 18 have been amended.  Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20 and 24-26 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20 and 24-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The system of claim 1, method of claim 8 and medium of claim 15 are within the statutory categories of invention. 
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 8 and 15 recite:
1. A system for provisioning of scalable cross domain contextual vaulting comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: 
receiving, at a payment provider, an initiation of a checkout at a partner merchant by a consumer client; 
identifying a set of funding instruments vaulted in a digital wallet of the consumer client associated with the payment provider; 
identifying promotions offered by each of the set of funding instruments at the partner merchant; 
determining, based on the identified promotions and historical data related to uses of the set of funding instruments by the consumer client for transactions, a ranking of the set of funding instruments, wherein the determining the ranking comprises assigning higher weights to newer historical data compared to older historical data; 
triggering a client device of the consumer client to display, at a user interface of the client device, a checkout screen comprising a plurality of payment options for the checkout based on the ranking of the set of funding instruments, wherein the plurality of payment options includes a first payment option associated with a first funding instrument of the ranked set of funding instruments and a second payment option associated with a second funding instrument of the ranked set of funding instruments; 
receiving, from the client device, a first selection by the consumer client identifying the first payment option with which to pay at the checkout; 
determining that a promotion offered by the second funding instrument is changed in response to the first selection of the first payment option by the consumer client;
triggering, in response to the determining that the promotion offered by the second funding instrument is changed, the client device to display, in the checkout screen at the user interface and prior to the consumer client clicking a button or link on the checkout screen that continues or finishes the checkout, a graphic or an animation indicating the change in the promotion offered by the second funding instrument; and
receiving, from the client device, a second selection of one of the plurality of payment options with which to pay at the checkout.

Referring to the bolded limitations above, independent claims 1, 8 and 15 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 8 and 15 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 8 and 15 only recite the commercial interaction of a marketing or sales activity for the purpose, as discussed in the specification and recited in the claims, of identifying and ranking promotions associated with a funding instrument.  Accordingly, each of claims 1, 8 and 15 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or e.g., to receive, store, or transmit data), the recitation in claims 1, 8 and 15 of a memory and processors does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 8 and 15 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 8 and 15, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, ranking payment instruments in a digital wallet is a WURC activity as evidenced by the numerous references cited on the PTO-892 attached to the OA dated 10/19/2020.  Further, presenting competing offers to attract a customer’s business is also notoriously well known as evidenced by the references cited on the PTO-892s attached to the OAs dated 10/19/2020 and 3/8/2021.  Further, the computer systems, memory and processors of claims 1, 8 and 15 are known devices, as discussed in paragraph [0019] of the Applicant’s specification.   Accordingly, claims 1, 8 and 15 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 8 and 15 are not patent eligible.  Dependent claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20 and 24-26 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 3, 4, 6, 7, 10, 11, 13, 14, 17, 18, 20 and 24-26 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 3, 4, 6-8, 10, 11, 13-15, 17, 18, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Beye (US 2018/0039924) in view of Gatto (US 2002/0184131) and further in view of Bhattacharjee (US 2019/0108510).
Claim 1 recites:
A system for provisioning of scalable cross domain contextual vaulting comprising: a non-transitory memory storing instructions: and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: (Beye, Fig. 1, [0051], dynamic payment decisioning system 208 includes processing device 248 including functionality to execute computer-readable instructions stored in a memory device)
receiving, at a payment provider, an initiation of a checkout at a partner merchant by a consumer client; (Beye, Fig. 3, [0095], receive total resource amount required by merchant from user device at 106)
identifying a set of funding instruments vaulted in a digital wallet of the consumer client associated with the payment provider; (Beye, Fig. 3, [0097], acquire updated resource characteristics from resource managers at 108, 110)
determining, based on the identified promotions and historical data related to uses of the set of funding instruments by the consumer client for transactions, a ranking of the set of funding instruments, (Beye, Figs. 1 and 4, [0092], historic trends associated with the user 202 are updated in real time to provide competitive resource as attractive based on recent information)

triggering a client device of the consumer client to display, at a user interface of the client device, a checkout screen comprising a plurality of payment options for the checkout based on the ranking of the set of funding instruments, wherein the plurality of payment options includes a first payment option associated with a first funding instrument of the ranked set of funding instruments and a second payment option associated with a second funding instrument of the ranked set of funding instruments; (Beye, [0043], [0122], checkout page; Fig. 3, [0097], acquire updated resource characteristics from resource managers at 108, 110 includes amount of cash back and rewards points; Fig. 3, [0099], ranked list of resources at 112; Fig. 3, [0101], display GUI containing ranked list of resources at 114.)
receiving, from the client device, a first selection by the consumer client identifying the first payment option with which to pay at the checkout; (Beye, Figs. 1 and 2, [0102], user selects resource to provide resource amount to merchant)

triggering, in response to the determining that the promotion offered by the second funding instrument is changed, the client device to display, in the checkout screen at the user interface and prior to the consumer client clicking a button or link on the checkout screen that continues or finishes the checkout, a graphic or an animation indicating the change in the promotion offered by the second funding instrument; and (Beye, Fig. 2, [0104], the merchant may be notified by the dynamic payment decisioning system 208 of the terms of the pending transaction and provide additional or alternative incentives to the user, through the user device 204 and/or the dynamic payment decisioning system 208; Fig. 5, [0107], dynamic payment decisioning system 208 enables the one or more resource managers to offer attractive and competitive proposals to the user 202; Fig. 5, [0108], bidding process for term change proposal for a resource.  Although Beye, [0043], [0122], discusses the use of the app of Beye on a checkout page, Beye does not specifically disclose operations in the checkout screen at the user interface and prior to the consumer client clicking a button or link on the checkout screen that continues or finishes the checkout.  Bhattacharjee, Fig. 4, [0022], [0047], discusses a dynamic checkout button that changes based on value of a contextual offer.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the GUI of Beye to be in a checkout screen as disclosed in Bhattacharjee so as to allow the dynamic identification of offers as discussed in Bhattacharjee, [0004].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Bhattacharjee in Beye and Gatto since the claimed invention is merely a combination of old elements, and in combination each element merely would have 
4817-8524-3098 v.12receiving, from the client device, a second selection of one of the plurality of payment options with which to pay at the checkout.  (Beye, [0108], complete the transaction with the new credit card)   
Claims 8 and 15 correspond to claim 1 and are rejected on the same grounds.  Regarding method claim 8, Beye, Fig. 3, [0083], process.  Regarding CRM claim 15, Beye, Fig. 1, [0051], computer-readable instructions stored in a memory device.
Claim 3 recites:
The system of claim 1, wherein each payment option of the plurality of payment options includes information about a promotion offered by a funding instrument corresponding to that payment option of the plurality of payment options.  (Beye, Fig. 3, [0099], list of resources includes analysis of reward, incentive, and/or discount such as cash back, more reward points, lower interest rates; Fig. 6, [0110], generate list of ranked resource manager term change proposals at 812)
Claims 10 and 17 correspond to claim 3 and are rejected on the same grounds.
Claim 4 recites:
The system of claim 1, wherein the operations further comprise: determining, based on preferences associated with the partner merchant, a set of acceptable types of funding instruments; and identifying a subset of funding instruments based on the set of acceptable types of funding instruments, wherein the ranking of the set of funding instruments is determined based further on the identified subset.  (Beye, [0097], datastore of payment credentials accepted by particular merchants)
Claims 11 and 18 correspond to claim 4 and are rejected on the same grounds.

Claim 6 recites: 
The system of claim 1, wherein the operations further comprise identifying preferences associated with the consumer client, wherein the ranking of the set of funding instruments is determined further based on the identified preferences associated with the consumer client.  (Beye, Fig. 1, [0068], generating ranked list of resources includes analyzing user preferences)   
Claims 13 and 20 correspond to claim 6 and are rejected on the same grounds.
Claim 7 recites:
The system of claim 1, wherein the set of funding instruments vaulted in a digital wallet of the consumer client associated with the payment provider are linked to accounts at the payment provider, and wherein the identifying the promotions offered by each of the set of funding instruments includes extracting the promotions from the linked accounts.  (Beye, Fig. 1, [0066], communicable linkage between the resource manager systems 206 and the dynamic payment decisioning application 258 acquires resource characteristics updates from the one or more resource managers)
Claim 14 corresponds to claim 7 and is rejected on the same grounds.
Claim 24 recites:
The system of claim 1, wherein the determining the ranking further comprises excluding the historical data that are older than a cutoff age.  (Beye does not specifically disclose excluding the historical data that are older than a cutoff age.  The related art reference Gatto, [0177], discusses a cutoff to exclude older estimates.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the historic trends of Beye to cut off older data as in Gatto since applying a recency factor to historical data provides more accuracy as discussed in Gatto, [0177].
Claims 25 and 26 correspond to claim 24 and are rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered and are addressed below.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding Step 2A, prong one, there are no arguments to respond to.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicants, “receiving, from the client device, a first selection by the consumer client identifying the first payment option with which to pay at the checkout; determining that a promotion offered by the second funding instrument is changed in response to the first selection of the first payment option by the consumer client; triggering, in response to the determining that the promotion offered by the second funding instrument is changed, the client device to display, in the checkout screen at the user interface and prior to the consumer client clicking a button or link on the checkout screen that continues or finishes the checkout, a graphic or an animation indicating the change in the promotion offered by the second funding instrument”, does not fall into one of these categories and instead is adding insignificant extra-solution activity.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation.  MPEP 2106.05(g) specifically lists presenting offers to potential customers as an example of an activity that has been found to be insignificant extra-solution 
Regarding Step 2B, no arguments were presented regarding Step 2B.   
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  It is respectfully noted that Beye, [0043], [0122], discusses the use of the app of Beye on a checkout page.  Referring to MPEP 2131.02, a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be at once envisaged from the disclosure.  However, since Beye does not specifically disclose operations in the checkout screen at the user interface and prior to the consumer client clicking a button or link on the checkout screen that continues or finishes the checkout, Bhattacharjee, Fig. 4, [0022], [0047], which discusses a dynamic checkout button that changes based on value of a contextual offer, was added in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Nikankin (US 2013/0138553) discusses checkout screen 706 includes offer message 710 and completion button 712, Fig. 7, [0049], [0050].
Nikankin (US 2013/0132358) discusses checkout screen 806 includes offer message 810 and completion button 812, Fig. 8, [0057], [0058].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692